Chapman, J.
It was admitted that Henry was in fact insolvent on the 10th of August 1865; and under the instructions given to, the jury they must have found that the goods mentioned in the bill of sale of that date were placed in the hands of the defendant and under his control with a view to give him a preference, that is, an advantage over the creditors generally, and that the defendant had reasonable cause to believe that Henry was insolvent. The transfer of the goods was by a bill of sale.
But Henry stated in his testimony that he understood the goods were to be sold by the defendant on his account, and the proceeds passed to his credit; and the defendant’s counsel requested the court to instruct the jury that a consignment of goods to a commission merchant to be sold for or on account of the consignor is not such a conveyance of property as is forbidden by Gen. Sts. c. 118, § 89, to be made by an insolvent debtor.
But the terms of the statute are very broad, and include “ any assignment, transfer or conveyance of any part of the debtor’s property, either directly or indirectly, absolutely or conditionally” made with the view specified. A consignment of goods to be sold for or on account of the consignor is within the fair import of these terms, if the consignee is authorized by it to apply the avails of the sales to the payment of a preexisting debt which *345the consignor owes him. This must be very clearly so if the consignor gives a bill of sale of the goods, the effect of which is to transfer the legal title to the consignee. And as the transaction was a sale in form, there was no variance between the allegations and proofs. " As the purpose of the sale was to secure a preference to the vendee, the measure oí damages was the value of the goods at the time when the preference was made, and not at the time when the vendee might avail himself of the proceeds; and it is immaterial whether there was an understanding that the vendee should hold the goods for better prices.
The defendant’s request for instructions was properly overruled, and the instructions given to the jury were correct.

Exceptions overruled.